Ludeling, C. J.
On the eighth of April, 1867, Avegno & Willoz, brokers, purchased, on joint account with the plaintiff, three hundred -shares of the Commercial Waterworks Company, at $68 75 per share,,, amounting in the aggregate to $20,625. For the payment of these shares, Avegno & Willoz advanced $625 and the plaintiff, in accordance with the agreement of the parties, executed three promissory notes, one in favor of the Bank of America for $6000, one in iavor of the Merchants’ Mutual Insurance Company for $7000 and one in favor of .the New Orleans Mutual Insurance Company for $7000, all. bearing eight per cent, per annum interest; and as collateral security for the payment of the notes, the three hundred shares of the Commercial Waterworks Company were given to the bank and insurance companies respectively.
*178Ceveral months after the maturity of the notes and after the notes, nad been renewed several times by the plaintiff, tbe pledgees notified the pledgor tüat, the stocks pledged having depreciated in the market, they would require a margin, that is, the payment of a part of the notes, and failing to do this the three hundred shares of the Commercial Waterworks Company were sold according to law to satisfy the notes held by the pledgees. Tbe loss incurred by tbe parties in this venture was $9029 80, one-half of which must be borne by the defendants. The whole amount was paid by the plaintiff and he claimed from his partners their proportion, less the sum advanced by them. This he is clearly entitled to recover. C. C. 2865 [2836]; Pothier, Contrat de Sociétó, c. 1, sec. 4.
It is therefore ordered that the judgment of the court a qua be affirmed, with costs of appeal.